ICJ_009_CompetenceAdmissionGA_UNGA_NA_1949-12-02_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

COMPETENCE DE L’ASSEMBLEE GENERALE
POUR L'ADMISSION DE NOUVEAUX
MEMBRES DES NATIONS UNIES

ORDONNANCE DU 2 DÉCEMBRE 1949

1949

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

COMPETENCE OF THE GENERAL ASSEMBLY
FOR THE ADMISSION OF NEW MEMBERS
TO THE UNITED NATIONS

ORDER OF DECEMBER 2nd, 1949

SOCIETE D’EDITIONS A. W. SIJTHOFFS

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Compétence Assemblée générale (admission nouveaux Membres),
Ordonnance du 2 décembre 1949: C. I. J. Recueil 1949, p. 241.»

This Order should be cited as follows :

“Competence General Assembly (admission new Members),
Order of December and, 1949: I.C. ]. Reports 1949, p. 241.”

 

No de vente: 27
Sales number

 

 

 
7 241

COUR INTERNATIONALE DE JUSTICE

1949
Le 2 décembre
Rôle général
n°9

ANNÉE 1949

Ordonnance rendue le 2 décembre 1949.

COMPETENCE DE L’ASSEMBLEE GENERALE
POUR L’ADMISSION DE NOUVEAUX
MEMBRES DES NATIONS UNIES

La Cour internationale de Justice,
Vu les articles 48, 66 et 68 du Statut,

Vu Particle 37 du Règlement,

Considérant qu'à la date du 22 novembre 1949, l’Assemblée
générale des Nations Unies a adopté une résolution aux termes
de laquelle elle demande à la Cour un avis consultatif sur la
question suivante :

«Un Etat peut-il étre admis comme Membre des Nations
Unies, en vertu du paragraphe 2 de l’article 4 de la Charte,
par décision de l’Assemblée générale, lorsque le Conseil de
Sécurité n’a pas recommandé son admission soit parce que
l'État candidat n’a pas obtenu la majorité requise, soit parce
qu’un Membre permanent a voté contre une résolution tendant
à recommander son admission ? »

Considérant que copie certifiée conforme des textes anglais ct
français de la résolution de l’Assemblée générale a été transmise
à la Cour par une lettre datée du 25 novembre 1949 et signée du
Secrétaire général des Nations Unies ;

Considérant qu’à la date du 2 décembre 1949 le Greffier, confor-
mément a l’article 66, paragraphe 1, du Statut, a notifié la
requéte a tous les Etats admis a ester en justice devant la Cour ;

4
242 ORDONN. DU 2 XII 49 (COMPETENCE ASSEMBLEE GENERALE)

Considérant que la question soumise par l’Assemblée générale
pour avis consultatif mentionne l’article 4 de la Charte des Nations
Unies, et que la notification spéciale et directe, prévue au para-
graphe 2 de l’article 66 du Statut, a été adressée aux gouvernements
des États signataires de cet instrument ;

I. Fixe au mardi 24 janvier 1950 la date a laquelle expire le
délai dans lequel pourront étre déposés, au nom desdits Etats,
les exposés écrits relatifs à la question sur laquelle a été demandé
l'avis de la Cour ;

2. Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, a La Haye, le deux décembre mil neuf cent
quarante-neuf.

Le Président en exercice,
(Signé) J. G. GUERRERO.

Le Greffier de la Cour,
(Signé) E. HAMBRO.
